494 Pa. 129 (1981)
430 A.2d 1151
Walter W. COHEN, Consumer Advocate, et al., Appellants,
v.
The DISCIPLINARY BOARD OF the SUPREME COURT OF PENNSYLVANIA et al.
Supreme Court of Pennsylvania.
Argued May 20, 1981.
Decided June 4, 1981.
*130 Walter W. Cohen, Consumer Advocate, Daniel Clearfield, Asst. Consumer Advocate, Harrisburg, for appellants.
Allen B. Zerfoss, Harrisburg, Charles W. Johns, Howland W. Abramson, Philadelphia, for appellees.
Before ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.

OPINION
PER CURIAM:
Order affirmed.
O'BRIEN, C.J., and WILKINSON, J., did not participate in the consideration or decision of this case.